Citation Nr: 1749485	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  02-05 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person.


REPRESENTATION

Veteran represented by:	Kenneth H. Dojaquez, Attorney at Law


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973, and from May 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York that denied entitlement to SMC based on the need for aid and attendance.

In August 2016 and April 2017, the Board remanded the SMC issue for further development.  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran is so helpless as to be in need of regular aid and attendance as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to SMC based on aid and attendance, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

II. Legal Criteria

Special monthly compensation is available when, as the result of service-connected disability, "a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities."  Breniser v. Shinseki, 25 Vet.App. 64, 68 (2011) (citing 38 U.S.C. § 1114 (k)-(s)).  The rate of special monthly compensation "varies according to the nature of the veteran's service-connected disabilities."  Id.  The basic levels of special monthly compensation are set out in section 1114(k).

A veteran shall be considered to be in need of regular aid and attendance if he has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Pursuant to 38 C.F.R. § 3.352(a) (2016), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 
(5) Incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required that all of the disabling conditions enumerated above (in 38 C.F.R. § 3.352(a) (2016)) be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352(a) (2016) provides that "[i]t is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need."

III. Analysis

The evidence shows that the Veteran is in need of regular aid and attendance in order to dress and feed himself, manage or apply his medication, and maintain personal hygiene.

The Veteran's service-connected disabilities consist of herpes with verruca vulgaris and tinea pedis with onychomycosis of the right fingernails and all toe nails, rated as 60 percent disabling; degenerative arthritis, straining involving the lumbar spine (previously coded as lumbar tenderness), rated as 40 percent disabling; traumatic arthritis of the right ankle, rated as 20 percent disabling; a right knee disability, rated as 20 percent disabling; a duodenal ulcer (now with gastritis due to right knee disability), rated as 10 percent disabling; hypertension, rated as 10 percent disabling; and a scar on his chin.

A total rating based upon individual unemployability has been in effect since June 1998, as well as SMC at the (s) level under 38 U.S.C.A. § 1114.

SMC based on the need for regular aid and attendance is a greater benefit than SMC at the housebound rate, and is the issue in this claim.  38 U.S.C.A. § 1114(l),(s) (West 2014).  

The Veteran was afforded a VA examination to determine the need for regular aid and attendance in November 2010.  The examiner determined that the Veteran was able to prepare his own meals and feed himself.  The examiner determined that the Veteran did not need assistance with bathing and tending to other hygiene needs.  It was determined that the Veteran was able to manage his financial affairs, and that he did not require medication management.  Although obese, the Veteran appeared generally well and was able to leave the house daily.  A different November 2010 VA examination determined the Veteran had mild difficulty with recreation, feeding, toileting and grooming; moderate difficulty with traveling, bathing, dressing, and driving; and severe difficulty with chores, shopping, and exercising.  

In March 2011, the Veteran was afforded another VA examination.  The Veteran reported constant imbalance which affected the ability to ambulate.  He reported using a brace and a cane.  It was determined that he was able to walk approximately two blocks.  The examiner found that the Veteran was able to perform all self-care skills. 

In July 2015, the VA requested clarification regarding the type of medication the Veteran was prescribed for his service connected herpes with verruca vulgaris and tinea pedis.  A doctor clarified that the Veteran was taking an oral medication, which was not considered topical and was not a local medication.

The Veteran's private physician submitted a statement in December 2015, stating that the Veteran's service-connected spine and knee disabilities interfered with his mobility and made it difficult or impossible for him to apply his dermatological medications, and required him to rely on his spouse for assistance. 

The Veteran's representative submitted a statement in February 2016 which stated, in pertinent part, that the Veteran's service-connected skin disability required topical medication.  The Veteran was unable to apply the medication due to his service-connected lumbar spine disability, and was dependent on the assistance of his spouse.  The Veteran was also prescribed a compression stocking for his service-connected knee disability, and was dependent on his spouse for this treatment.  The Veteran's representative emphasized that the Veteran's inability to dress and undress himself, and his dependence on his spouse to administer medication, entitled the Veteran to SMC based on the need for regular aid and attendance.  

A June 2017 VA examination report determined the Veteran's spouse assisted the Veteran by performing all of the shopping, cooking, and cleaning.  The examiner determined that the Veteran was unable to perform dressing and grooming activities.  The examiner determined that the Veteran was only able to walk without assistance from another person a few hundred yards.  He suffered from weekly dizziness, moderate short-term memory loss, and only left his home for medical appointments.  The Veteran was unable to leave his domicile unaccompanied. 

There is medical evidence both for and against a finding that the Veteran requires the aid and attendance of another person for activities of daily life.  Accepting all the medical evidence as having equal probative value, the Veteran is entitled to the benefit of the doubt.  Accordingly, the Board finds that the Veteran is in need of regular aid and attendance due to his service-connected back, knee and ankle disabilities that result in difficulty with activities of daily living such as dressing, grooming, preparing meals, and medication management.

Lastly, we note that the law does not require a single 100 percent evaluation.


ORDER

Special monthly compensation based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of VA monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


